PER CURIAM.
The appellant, Lazaro Tejera, was convicted and sentenced as a principal for armed robbery and armed burglary pursuant to a jury verdict. He raises several issues on this appeal.
We first find no merit to Tejera’s assertion that the trial court erred in denying his motion for judgment of acquittal. We conclude that the circumstantial evidence adduced by the state sufficiently established a prima facie case of Tejera’s participation in the charged offenses as a principal. See § 777.011, Fla. Stat. (1997); Andrews v. State, 693 So.2d 1138, 1140 (Fla. 1st DCA 1997).
Next, Tejera maintains that the trial court abused its discretion in refusing to give his requested instruction on circumstantial evidence. In In re Standard Jury Instructions in Criminal Cases, 431 So.2d 594 (Fla.1981), the supreme court found such an instruction to be unnecessary and deleted it from the standard instructions. See id. at 595; see also Rembert v. State, 445 So.2d 337, 339 (Fla.1984). The court has said, however, that a trial court may give an instruction on circumstantial evidence, if in the court’s discretion, it finds it necessary due to the particular facts of any case. Id. In the instant case, the trial court did not deem it necessary to give such an instruction and we can find no abuse of discretion in its refusal to give such an instruction.
As to the remaining points on appeal, we find that they were not adequately preserved for our appellate review.
Affirmed.